Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 22, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00304-CV

 
In Re A & C Builders Inc,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On April 8, 2010, relator, A & C Builders Inc
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable Caroline Baker,
presiding judge of the 295th District Court of Harris County, to set aside her
March 26, 2010 order canceling a lis pendens.
Relator has not established its entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus and motion to stay the March 26, 2010 order.
                                                                                    PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices Yates and
Boyce.